Citation Nr: 0214575	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This appeal arose from a June 2000 rating decision of the Des 
Moines, Iowa, Department of Veterans Affairs (VA), Regional 
Office (RO), which found that the veteran's claim for service 
connection for the residuals of a neck injury was not well 
grounded.  In September 2000, the veteran testified at a 
personal hearing at the RO.  In June 2001, the veteran was 
issued a supplemental statement of the case (SSOC)/Decision 
Review Officer's decision, which denied the claim on the 
merits.  In April 2002, he was sent a SSOC, which denied the 
claim in light of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).


FINDING OF FACT

The veteran does not suffer from the residuals of a neck 
injury sustained during active duty.


CONCLUSION OF LAW

The residuals of a neck injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he injured his neck in a motor 
vehicle accident in 1968, while stationed at Camp Pendleton.  
Therefore, he believes that his continuing residuals should 
be service-connected.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board of Veterans' Appeals (Board) will analyze the case and 
render a decision.


Factual background

A review of the veteran's service medical records shows no 
indication of a neck injury.  There are no records pertaining 
to any motor vehicle accident.  Significantly, the October 
1969 separation examination noted that the musculoskeletal 
system was completely normal.  

The veteran submitted an August 6, 1971 letter from a 
treating physician.  This noted that the veteran had been 
treated in June 1971 following a motor vehicle accident where 
he had sustained a closed craniocerebral trauma.  An x-ray 
had revealed an "old" odontoid fracture healed in poor 
position narrowing the spinal canal severely.  He was re-
admitted in July 1971, at which time he underwent a fusion of 
the cervical vertebra.  Correspondence dated in March and 
September 1973 noted that the veteran had been treated for a 
fracture of the odontoid process.  A September 21, 1977 
letter stated that "[t]his patient is status post odontoid 
fracture sustained in a motor vehicle accident in 1971 with 
posterior fusion."

Records of private treatment received during the 1980's and 
1990's noted a history of a cervical fracture sustained in a 
1971 motor vehicle accident.  

On December 14, 1999 a private physician, who noted that this 
was the first time that he had seen the veteran, indicated 
that he had reviewed the records and examined the veteran.  
He noted a history of a neck injury in 1969.

The veteran's spouse provided a statement in January 2000, in 
which she indicated that the veteran had injured his neck 
initially while in the Marine Corps.  She then noted, with 
specificity, that he had re-injured it on June 17, 1971.  She 
also reported that a private doctor had told them in 1980 
that he had "re-injured" the neck.

In March 2000, the veteran submitted an accident report, in 
which he recounted the events surrounding the 1971 accident.  
He stated that he had been driving a company truck, which was 
not in very good condition, when the hood popped up.  He 
tried to pull off the road; however, because the truck had no 
side mirrors, he went too far off the road, rolled down an 
embankment and was ejected from the vehicle.  He stated that 
he was treated for about 2 weeks, during which time tongs 
were placed in his head to stabilize the neck.

In July 2000, a former service comrade, P. R., submitted a 
statement concerning an accident in service.  He stated that 
he had been driving a two-seat convertible in the mountains 
near Camp Pendleton.  The veteran was his passenger.  Another 
car came around a blind curve, forcing them off the road.  
The car rolled down an embankment and they were both ejected 
from the vehicle.  He stated that they were both taken by 
ambulance to the camp infirmary, where they were stitched up 
and released.  When P. R. returned to the infirmary for 
treatment of his knee injury, he saw the veteran, who could 
not turn his head from side to side; rather, he had to turn 
his whole body.  He was also wearing a neck brace.

The veteran then testified at a personal hearing at the RO in 
September 2000.  He stated that he had hurt his neck in 1968, 
not 1969 as he previously stated.  He recalled bleeding from 
a wound on his head.  He said that they had tried to contact 
the infirmary where he had been treated, but they had no 
records.  He stated that his friend, P. R., to whom he had 
not spoken in 30 years, had injured his knee, although to the 
best of his knowledge he was not service-connected for it.  
He indicated that he did not know if any police organization 
had investigated the 1969 accident.  He remembered having 
been placed in traction at that time.



Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.

In July 2000, the RO sent the veteran and his representative 
a statement of the case (SOC); while the issue had been 
denied as not well grounded, this document informed him the 
applicable laws and regulations, noted the evidence that had 
been relied upon and explained why the evidence did not 
establish entitlement.  The veteran testified at a regional 
office hearing in September 2000, after which the RO 
attempted to locate additional service records.  In June 
2001, the veteran and his representative were provided a 
supplemental statement of the case (SSOC)/Decision Review 
Officer (DRO) decision, which reviewed the issue on the 
merits and explained why entitlement had not been 
established.  This decision/SSOC also explained the 
provisions of the VCAA and indicated how the RO had met its 
requirements to assist in development of the claim.  On 
January 29, 2002, the veteran was sent correspondence which 
explained the provisions of the VCAA.  This letter noted the 
duties of the VA to notify the veteran and indicated which 
records would be sought by VA.  It also explained what 
evidence was the responsibility of the veteran to obtain.  
Another SSOC was sent to the veteran in April 2002, which 
again thoroughly explained the provisions of the VCAA.  On 
April 9, 2002, the veteran responded that he had stated his 
case as completely as he could.  On September 24, 2002, the 
case was certified to the Board and the letter informing him 
of this certification indicated that he could submit 
additional evidence in support of his claim.

Thus, through a series of letters, statements of the case and 
supplemental statements of the case, the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  The RO has attempted to obtain 
additional information to substantiate his claim and notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claim.  For these reasons, further development 
is not needed to meet the requirements of VCAA.  See 
Quartuccio V. Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of 
an injury to the neck is not warranted.  Initially, it is 
noted that the service medical records make no mention of any 
injury to the neck.  Several attempts have been made to 
obtain hospital records from 1968 and 1969 to which the 
veteran has referred; all searches have been negative for 
such records.  Significantly, while the veteran has claimed 
that he fractured his neck in 1969 and was in traction for 
two weeks, the October 1969 separation examination was 
negative for any complaints about the neck and the 
examination of the musculoskeletal system was within normal 
limits.  

The objective records of file indicate the veteran fractured 
the odontoid process in a June 1971 motor vehicle accident.  
All the objective medical evidence created prior to the 
veteran's claim for service connection indicated that the 
fracture of the cervical spine was related to the 1971 
accident.  The Board has noted the December 1999 statement 
from a private physician which noted that he had gone over 
the veteran's records and which referred to a history of a 
neck injury in 1969.  However, such a conclusion by the 
physician is not supported by the objective evidence, which 
did not show an injury to the neck in 1969.  Therefore, it 
would appear that this statement was based upon history as 
provided by the veteran and not upon a review of the 
objective service records, which do not show any fracture of 
the neck.  

We have also noted the statements from the veteran's spouse 
and a former service comrade, who indicated that he had been 
driving the car in 1969.  The wife's statement as to any 
injury allegedly incurred in service has no evidentiary 
weight, since she was not a witness; the statement from his 
former service comrade concerning the reported 1969 accident 
has striking similarities to the June 1971 accident report 
filed by the veteran, thereby calling its probative weight 
into question.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) [recognizing the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."]  In addition, even if such an accident had 
occurred in 1969, this individual, while competent to testify 
about the incident, is not competent, as a layperson, to 
state that the veteran suffered a fracture to the cervical 
spine or that he currently suffers from the residuals of such 
a fracture.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a consequence, it is found that there is no 
objective evidence of record which supports a conclusion that 
the veteran sustained a neck injury in service which resulted 
in his current cervical spine residuals.

As a side, the Board is cognizant of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and acknowledges that the 
veteran was awarded the Combat Action Ribbon.  Nonetheless, 
the provisions of Section 1154(b) are not applicable in this 
case.  The veteran has not alleged that his neck injury was 
sustained during combat, and, in any event, the competent 
evidence clearly and convincingly rebuts such.  Thus, no 
consideration in this regard is warranted.  

Therefore, it is concluded that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for the residuals of a neck injury.


ORDER

Service connection for the residuals of a neck injury is 
denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

